Atkinson, J.
1. A ground of a motion for new trial which complains of a ruling under which certain evidence was., admitted, But which fails to disclose what objection, if any, was interposed to its admissibility at *366tlie time it was offered, can not be considered. Smith v. Smith, 133 Ga. 170 (3) (65 S. E. 414).
November 18, 1910.
Action, for penalty. Before Judge Littlejohn. Stewart superior court. December 27, 1909.
W. H. Gurr and E. T. Hickey, for plaintiff in error.
2. An attack upon a statute as unconstitutional, made for the first time in the brief of counsel in the Supreme Court, will not be considered. In this connection see Savannah, Florida & Western Ry. Co. v. Hardin, 110 Ga. 433 (35 S. E. 681).
3. The evidence was conflicting, but sufficient to support the verdict; and there was no error in refusing to grant a new trial.

Judgment affirmed.

All the Justices concur.'